DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 24, 2020. In virtue of this communication, claims 1-11, 13-18 and 20 are currently patentable. Claim 1, 5, 11 and 20 has been amended. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an email conversation with Mr. Timothy Hsieh on June 10, 2021.

3.	The application has been amended to the claims as follows:

1.  (Amended by Examiner’s Amendment) A method for sensing light being incident on an electronic device, the electronic device comprising a display and a light sensor arrangement mounted behind the display such as to receive incident light through the display, the method comprising the steps of:  repeatedly switching the display on and off depending on a modulation signal, wherein a sub-frame is defined by an on-state and a consecutive off-state of the display, and the modulation signal depends on at least one modulation parameter, in a first sub-frame, setting a display brightness to a first level depending on a first value of the at least one modulation parameter, determining a first frame count by integrating the incident light by means of the light sensor arrangement during the first sub-frame,  in a second sub-, wherein for at least two sub-frames the first frame count, denoted FC1, and the second frame count denoted FC2, are expressed as follows: 
FC1=AL+DL1=AL+DL(1.+-.MI1/2)B 
FC2=AL+DL2=AL+DL(1.-+.MI2/2)B, 
wherein DL denotes a maximum brightness or defined brightness, DL1 and DL2 the first and second display level, MI1 and MI2 denote first and second modulation indices, and B denotes a mean display brightness.

2. (Original) The method according to claim 1, wherein a first integration time corresponds to a duration of the first sub-frame such that the first frame count is indicative of the incident light integrated during the first integration time, and a second integration time corresponds to a duration of the second sub-frame such that the second frame count is indicative of the incident light integrated during the second integration time. 

3. (Original)  The method according to claim 2, wherein the first integration time corresponds to a fraction of the duration of the first sub-frame, and/or the second integration time corresponds to a fraction of the duration of the second sub-frame. 

4. (Original) The method according to claim 2, wherein the first and the second integration times are the same in value. 

5. (Amended by Examiner’s Amendment) A method for sensing light being incident on an electronic device, the electronic device comprising a display and a light sensor arrangement mounted behind the display such as to receive incident light through the display, the method comprising the steps of:  repeatedly switching the display on and off depending on a modulation signal, wherein a sub-frame is defined by an on-state and a consecutive off-state of the display, and the modulation signal depends on at least one modulation parameter, in a first sub-frame, setting a display brightness to a first level depending on a first value of the at least one modulation parameter, determining a first frame count by integrating the incident light by means of the light sensor arrangement during the first sub-frame, in a second sub-frame, setting the display brightness to a second level depending on a second value of the at least one modulation parameter, generating a second frame count by integrating the incident light by means of the light sensor arrangement during the second sub-frame, and  determining an ambient light level depending on the first frame count and the second frame count, wherein a synchronization signal is provided and comprises synchronizing pulses, wherein two consecutive synchronizing pulses define a 

6. (Original) The method according to claim 1, wherein the modulation signal comprises a succession of pulses with consecutive high and low levels, and the sub-frames are synchronized to the pulses of the modulation signal and/or the synchronization signal. 

7. (Original) The method according to claim 6, wherein the modulation signal is a pulse width modulation signal. 

8. (Original) The method according to claim 6, wherein the pulses of the modulation signal each have an amplitude, and the amplitudes are set by means of an amplitude parameter as modulation parameter. 

9. (Original) The method according to claim 8, wherein a supply current of the display and/or pixels of the display is set by means of the amplitude parameter. 

10. (Original) The method according to claim 7, wherein the pulses of the modulation signal are modulated each have a duty cycle and each duty cycle is set by means of a duty cycle parameter as modulation parameter. 

11.          (Amended by Examiner’s Amendment) The method according to claim 1, wherein the pulses of the modulation signal are modulated by means of a timing parameter as modulation parameter, wherein a duration of sub-frames are altered as a function of the modulation parameter, or wherein the light sensor arrangement comprises a light sensor and the ambient light level is used to adjust the display brightness.

12. Cancelled. 

13. (Original)  The method according to claim 1, wherein the light sensor arrangement comprises a color light sensor and the ambient light level is used to adjust a display color, such as, a color temperature value of the display. 

14. (Original)  The method according to claim 1, wherein two consecutive sub-frames are used as first and second sub-frames to determine the ambient light level, or a number of first sub-frames and a number of second sub-frames are used to determine the ambient light level, wherein the sub-frames are from the same frame or from different frames. 

15. (Original)  The method according to claim 1, wherein the display brightness at the first and/or second level is set for a region of interest and the light sensor arrangement integrates incident light locally from 

16. (Original)  The method according to claim 1, wherein the display brightness BR over one frame rate has a same level, wherein Ton represents a mean active pulse time of the sub-frames during a frame with frame rate FR such that BR=Ton/FR. 

17. (Original)  The method according to claim 16, wherein over one frame rate FR the display brightness BR has the same level, wherein the modulation signal is modulated such that off times for said frame cancel out. 

18. (Original)  The method according to claim 16, wherein over one frame rate FR the the display brightness BR has the same level, wherein the modulation signal is modulated such that the amplitudes are set around a mean amplitude. 

19. Cancelled.

20. (Amended by Examiner’s Amendment) The method according to claim 1 , wherein the at least two sub-frames have same modulation indeces such that MI1=MI2, such that the display level is determined as: 

    PNG
    media_image1.png
    131
    218
    media_image1.png
    Greyscale

and the ambient light level AL is determined as: AL=FC2-DLB.



Allowable Subject Matter
Claims  1-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ho et al. (US 9557214 B2) in view Eisele et al (US 10952297 B2) discloses A system and method involving lighting fixtures, a control network, a controller and other devices such as light sensors, input devices and network adapters for coordinating precise brightness and color schedules among the lighting fixtures while maintaining a high color reliability including provisions for managing a plurality of lighting fixtures. The lighting fixtures contain lighting elements selected such that when controlled properly, operating along a daytime locus, the resultant light output closely resembles sunlight on a cloudless day in spectral characteristics, and wherein the total flux of blue light can be adjusted from a relative level of 1-100% the maximum blue flux of the lighting fixture by controlling individual lighting elements. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a method for sensing light being incident on an electronic device, the electronic device comprising a display and a light sensor arrangement mounted behind the display such as to receive incident light through the display, the method comprising the steps of:  repeatedly switching the display on and off depending on a modulation signal, wherein a sub-frame is defined by an on-state and a consecutive off-state of the display, and the modulation signal depends on at least one modulation parameter, in a first sub-frame, setting a display brightness to a first level depending on a first value of the at least one modulation parameter, determining a first frame count by integrating the incident light by means of the light sensor arrangement during the first sub-frame,  in a second sub-frame, setting the display brightness to a second level depending on a second value of the at 
FC1=AL+DL1=AL+DL(1.+-.MI1/2)B 
FC2=AL+DL2=AL+DL(1.-+.MI2/2)B, 
wherein DL denotes a maximum brightness or defined brightness, DL1 and DL2 the first and second display level, MI1 and MI2 denote first and second modulation indices, and B denotes a mean display brightness..  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624